DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of 1 of copending Application No. 16/839,180 in view of Hyatt et al (US2021/0233229). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Instant application, Claims
App 16/839,180, Claim(s) 
1. An image inspection apparatus that inspects inspection targets based on inspection target images acquired by capturing the inspection targets, the apparatus comprising:



an image input section that inputs the inspection target image in a running mode;

a defect candidate extraction section that extracts a defect candidate portion which becomes a defect based on a pixel value of the inspection target image input by the image input section;

an inspection window setting section that sets an inspection window in a region including the extracted defect candidate portion; and

a determination section that determines whether the inspection target image is classified into the first class or the second class by inputting an image within the inspection window set by the inspection window setting section to the classifier generated by the classifier generation section.




            a setting of a characteristic amount used for an inspection and

            a setting of a threshold for confirming a non-defective product determination or a threshold for confirming a defective product determination from a user, the threshold being compared with the characteristic amount;

a deep learning setting section that

            causes a neural network to learn by inputting a plurality of non-defective product images to which non-defective product attributes are given and/or a plurality of defective product images to which defective product attributes are given to an input layer of the neural network, and

            performs a setting of deep learning processing for classifying a newly input inspection target image into the non-defective product image and the defective product image; and

an inspection execution section that

            applies the normal inspection processing to a newly acquired inspection target image,

            confirms the non-defective product determination or the defective product determination for the inspection target image having the characteristic amount with which the non-defective product determination or the defective product determination is executable based on the characteristic amount within the inspection target image and the threshold for 

            applies the deep learning processing to the inspection target image having the characteristic amount with which the non-defective product determination or the defective product determination is not confirmable, and

            executes the non-defective product determination or the defective product determination.


Claim 1 of the instant application is anticipated by claim 1 of the co-pending application 16/722,584 in view of Hyatt et al (US2021/0233229). Claim 1 of the instant application is directed to an image inspection apparatus that classifies an input image into either a first class (a non-defective product image class) and a second class (a defective product image class) using a neural network. One of operation modes as recited in claim 1 of the co-pending application 16/722,584 is about classifying an input image into either a non-defective product image class and a defective product image class using a neural network through a deep learning process. The limitation “a defect based on a pixel value…” is taught by Hyatt ([0021]). Therefore, the combination of claim 1 of the co-pending application 16/722,584 and Hyatt teaches all limitations of claim 1 of the instant application on the basis of obvious double patenting.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 

Claim 1:
“a classifier generation section that generates…”;
“an image input section that inputs…”;
“a defect candidate extraction section that extracts…”;
“an inspection window setting section that sets…”; and
“a determination section that determines…”.

Claims 2-10:
Various functional “section” as defined in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 recites limitation “the inspection target image”. There is insufficient antecedent basis for this limitation in the claim. It is unclear which one of “inspection target images” the limitation points to. The resulting ambiguity renders the claim indefinite. The limitation in question appears to read “the inspection target images”.

Claim(s) 2-10 is/are rejected under 112(b) for the same reason as given in their base  claim 1.


Claim Rejections -35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Hyatt et al (US2021/0233229).

Regarding claim 1, Ijiri teaches an image inspection apparatus that inspects inspection targets based on inspection target images acquired by capturing the inspection targets, the apparatus comprising:
(Ijiri, Fig. 1; “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product”, [0077]; a discriminator is a classifier; “the acceptability determination may be simple determination on whether the product R has defects, or may include, in addition to the determination on whether the product R has defects, discrimination for the type of the defects. The defects are, for example, scratches, dirt, cracks, dents, dust, burrs, color unevenness, and the like”, [0080])
a classifier generation section that generates a classifier which classifies the inspection target images into a first class and a second class by inputting a plurality of learning images including the inspection target image into an input layer of a neural network and causing the neural network to learn in a setting mode;
Ijiri, Fig. 1; “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product”, [0077]; Fig. 12, “the correct answer data 3222 may be set to indicate the acceptability of the product by a binary value. In addition, for example, the correct answer data 3222 may be set so that the probability that the product is non-defective (that is, has no defect) or the probability that the product has a defect is indicated by a continuous value”, [0195])
an image input section that inputs the inspection target image in a running mode;
(Ijiri, Fig. 9; target image 422; Fig. 13, “the inspection device 4 can perform the visual inspection of the product R transported on the production line”, [0213-0214])
a defect candidate extraction section that extracts a defect candidate portion which becomes a defect based on a pixel value of the inspection target image input by the image input section;
(Ijiri, Figs. 8-9, “The neural network 53 is a learning model serving a learning target, and is the second discriminator 54 before learning. In the embodiment, the neural network 53 (and the second discriminator 54) is a so-called convolutional neural network”, [0144]; the second discriminator 54 (a neural network) takes the input target image data 422 and classifies the target image, using the learned model from the second learning device (Fig. 8), into either defective product or non-defective product; “the correct answer data 3222 may be set to indicate the acceptability of the product by a binary value. In addition, for example, the correct answer data 3222 may be set so non-defective (that is, has no defect) or the probability that the product has a defect is indicated by a continuous value”, [0195]; “For example, when the output value obtained from the second discriminator 54 indicates the acceptability of the product R by a binary value, the control part 41 can specify the acceptability of the product R according to the output value obtained from the second discriminator 54. In addition, for example, when the output value obtained from the second discriminator 54 indicates the probability that the product R is non-defective or the probability that the product R is defective by a continuous value, the control part 41 can determine the acceptability of the product R by comparing the output value obtained from the second discriminator 54 with a threshold value. In addition, for example, when the output value obtained from the second discriminator 54 indicates a defective location, the control part 41 can determine the acceptability of the product R in the target image data 422 based on the output value obtained from the second discriminator 54 and specify, when there is a defect, the location of the defect”, [0209]; obviously, the output value obtained from the second discriminator 54 is directly or indirectly based on the pixel value of the input value 422 in this image analysis system; as incorporated below, Hyatt teaches defects are defined in pixels ([0021]))
Ijiri does not expressly disclose but Hyatt teaches:
an inspection window setting section that sets an inspection window in a region including the extracted defect candidate portion; and
(Hyatt, “a prediction includes detection of defects on imaged items and/or performing segmentation of the defected pixels”, [0021]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hyatt into the system or method of Ijiri in order to reduce computation power in operations of a neural network using segmented images as the inputs for the neural network. The combination of Ijiri and Hyatt also teaches other enhanced capabilities.
The combination of Ijiri and Hyatt further teaches:
a determination section that determines whether the inspection target image is classified into the first class or the second class by inputting an image within the inspection window set by the inspection window setting section to the classifier generated by the classifier generation section.
(Ijiri, Figs. 9 and 13; output result of acceptability determination; “when the output value obtained from the second discriminator 54 indicates the probability that the product R is non-defective or the probability that the product R is defective by a continuous value, the control part 41 can determine the acceptability of the product R by comparing the output value obtained from the second discriminator 54 with a threshold value”, [0209])

Regarding claim 2, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein
the first class is a non-defective product image class into which a non-defective product image is classified,

(Ijiri, see comments on claim 1)
the classifier generation section is configured to generate a classifier which classifies the inspection target images into the non-defective product image class and the defective product image class by inputting, as the learning image,
	a plurality of non-defective product images to which non-defective product attributes are given and/or
	a plurality of defective product images to which defective product attributes are given
	to the input layer of the neural network and causing the neural network to learn in the setting mode.
(Ijiri, see comments on claim 1; Ijiri, Fig. 1, “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product. Therefore, a discriminator generation system that constructs the second discriminator 54 is configured by the learning data generation device 1 and the second learning device 3”, [0077]; Fig. 12, “the correct answer data 3222 may be set to indicate the acceptability of the product by a binary value. In addition, for example, the correct answer data 3222 may be set so that the probability that the product is non-defective (that is, has no defect) or the probability that the product has a defect is indicated by a continuous value”, [0195])

Regarding claim 3, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein
the first class is a first defect class into which an image including a first defect is classified,
the second class is a second defect class into which an image including a second defect is classified, and
the classifier generation section is configured to generate a classifier which classifies the inspection target images into the first defect class and the second defect class by inputting, as the learning image,
	a plurality of images including the first defect and
	a plurality of images including the second defect
	to the input layer of the neural network and causing the neural network to learn in the setting mode.
(Ijiri, see comments on claim 2; Ijiri, Fig. 1; “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product”, [0077]; a discriminator is a classifier; “the acceptability determination may be simple determination on whether the product R has defects, or may include, in addition to the determination on whether the product R has defects, 

Regarding claim 4, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 3, wherein the first defect includes a plurality of types of defects.
(Ijiri, see comments on claim 3; one can always divide a defect class into various defect types; e.g., physical defect can be further divided into defect types of scratches, cracks, dents, etc.)

Regarding claim 5, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein the classifier generation section is configured to input, as the learning image, a plurality of images including a defect into the input layer of the neural network and cause the neural network to learn in the setting mode.
(Ijiri, Figs. 1 and 9-10)

Regarding claim 6, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).

(Ijiri, see comments on claim 1 regarding segmentation)

Regarding claim 7, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein the classifier generation section is configured to perform normalization processing on an image size to be input to the input layer of the neural network in the setting mode.
(Hyatt, “In order to enable a defined and unvarying reference to be used by the machine learning process, even though a varying number of set up images are collected for reference, embodiments of the invention calculate or embed a predetermined sized representation from the varying number of set up images and use this representation as input to the machine learning process, to predict defects at the inspection stage”, [0053])

Regarding claim 8, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 7, wherein the classifier generation section sets an enlargement ratio at the time 
(Ijiri, “the predetermined conversion processing may be selected from photometric conversion processing, geometric conversion processing, image synthesis processing, image replacement processing, and a combination thereof. ... The geometric conversion processing is processing for converting image spatial coordinates, which is, for example, an affine conversion, a projective conversion, or the like. The affine conversion is processing that can linearly convert and translate at least a part of the first image data 122”, [0106]; an affine conversion includes a linear scaling for the input image)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Hyatt et al (US2021/0233229) and further in view of Do et al (US2017/0231550).

Regarding claim 9, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination does not expressly disclosed but Do teaches the image inspection apparatus according to claim 1, wherein the defect candidate extraction section is configured to perform flaw detection processing for extracting, as a defect candidate portion, a portion at which a predetermined difference or more from surroundings is generated based on a segmented average density value.
Do, Fig. 6; “For abnormal skin lesion, its color varies nonuniform from the center to the border. We propose a new feature to capture this characteristic. The lesion is first divided into N partitions (N sectors with equal degree) and each partition is further divided into M subparts. After that, each partition is described by a M-component vector where each component is the average of pixel values of a subpart. Finally, maximum distance between the vectors quantifies the color variation”, [0074]; a defect or abnormal feature may be identified through finding maximum distance of component vectors in the surrounding pixel subparts)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Do into the modified system or method of Ijiri and Hyatt in order to identify the existence of a defect by finding maximum distance of component pixel vectors. The combination of Ijiri, Hyatt and Do also teaches other enhanced capabilities.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Hyatt et al (US2021/0233229) and further in view of Zou (US2017/0278235).

Regarding claim 10, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination does not expressly disclosed but Zou teaches the image inspection apparatus according to claim 1, wherein the defect candidate extraction 
is equal to or smaller than a predetermined value,
is equal to or larger than the predetermined value,
is within a predetermined range, or
is out of the predetermined range by binarization based on the density value.
(Zou, “Preferably, the method further comprises classifying defect pixels and noise pixels from the one or more captured images based on the determined defect densities of the target pixels to output a defect image; and post-processing the defect image with one or more morphological operations or blob filtering in terms of a geometric size, an area of connected pixels, or an aspect to reduce the noise pixels”, [0024])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zou into the modified system or method of Ijiri and Hyatt in order to identify a noisy defect such as a noisy blob defect using pixel density filtering techniques. The combination of Ijiri, Hyatt and Zou also teaches other enhanced capabilities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/5/2022